ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Black Horse Group, LLC                         ) ASBCA No. 62798
                                               )
Under Contract No. W912DR-17-D-0014            )

APPEARANCE FOR THE APPELLANT:                     Nicholas T. Solosky, Esq.
                                                   Fox Rothschild LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Michael P. Goodman, Esq.
                                                   Engineer Chief Trial Attorney
                                                  Adam J. Kwiatkowski, Esq.
                                                   Engineer Trial Attorney
                                                   U.S. Army Engineer District, Baltimore

                                ORDER OF DISMISSAL

      The appeal has been withdrawn. Accordingly, it is dismissed from the Board’s
docket with prejudice.

      Dated: May 5, 2021



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62798, Appeal of Black Horse
Group, LLC, rendered in conformance with the Board’s Charter.

      Dated: May 5, 2021

                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals